DETAILED ACTION
Election/Restrictions
1. 	Applicant's election, without traverse, of Group I, claims 1-12 and 13-18, in the “Response to Restriction Requirement” filed on 09/03/2021 is acknowledged by the Examiner. 
However, the Applicant's election does not fully respond to the “Requirement for Restriction/Election” filed on 07/08/2021. 
The “Requirement for Restriction/Election” filed on 07/08/2021 initially restricted claims in regards to two groups (see Page 3), namely: 
I. Claims 1-12 and 13-18 drawn to a semiconductor package and a bridge component, respectively, classified in CPC H01L25/0655 and CPC H01L23/5386, respectively. 
II.	Claims 19-20 drawn to a method of making a semiconductor package, classified in CPC H01L24/27. 
The inventions are distinct, each from the other because Invention Group II and I are related as process of making and product made, and (2) that the product as claimed can be made by another materially different process (MPEP 806 § 806.05(f)), and the inventions have acquired a separate status in the art in view of their different classification, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
For example searching and examining all the inventions would pose a serious burden (for example, while there are either 16,821 (L4) for Group II, or 20,051 (L3) and 11,938 (L2) for Group I, the examiner would have to view through 28,549 (L4+L2) or 36,367 (L4+L3) references had the Requirement to the two inventions not have been made.

    PNG
    media_image1.png
    469
    1215
    media_image1.png
    Greyscale

Additionally, the “Requirement for Restriction/Election” filed on 07/08/202 further restricted claims in regards to two species (see Pages 4-5), namely: 
Claim 1-12 drawn to a semiconductor package, classified in CPC H01L25/0655.
Claims 13-18, drawn to a bridge component, classified in CPC H01L23/5386.
Inventions I and II are related as combination and subcombination, and in this relationship are distinct as (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). 
In the instant case, the subcombination as disclosed in claim 1 has the same combination of claim 13, such as: a bridge substrate; and an electrical routing layer thereon, the electrical routing layer comprising: a first bridge section coupling a first semiconductor die to a second semiconductor die; a second bridge section coupling the second semiconductor die to a third semiconductor die; and a power-ground section between the first section and the second section, the power-ground section comprising first and second conductive traces coupled to the second semiconductor die. The subcombination as disclosed in claim 1, further includes a package substrate; a first semiconductor die on the package substrate; a second semiconductor die on the package substrate; a third semiconductor die on the package substrate; and a bridge interconnect at least partially embedded in the package substrate, which are not required by combination as claimed in claim 13 for patentability. Moreover, the subcombination as claimed in claims 1 has utility by itself or in other combinations, for example, a package substrate; a first semiconductor die on the package substrate; a second semiconductor die on the package substrate; a third semiconductor die on the package substrate; and a bridge interconnect at least partially embedded in the package substrate can be used to as a more complex device with functionalities as it comprises a plurality of semiconductor dies.
For example searching and examining all the inventions would pose a serious burden (for example, while there are either 20,051 (L3) for Invention I, or and 11,938 (L2) for Invention II, the examiner would have to view through 29,394 (L3+L2) references had the Requirement to the two inventions not have been made.

    PNG
    media_image2.png
    515
    1218
    media_image2.png
    Greyscale

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), as such, restriction for examination purposes as indicated is proper.
The requirement is still deemed proper.
	Therefore, a proper election in the “Response to Restriction Requirement” filed on 09/03/2021 was not made between Invention I, claims 1-12 and 21 drawn to a semiconductor package, classified in CPC H01L25/0655, and Invention II, Claims 13-18 drawn to a bridge component, classified in CPC H01L23/5386.
This office action considers claims 1-20 pending for prosecution, wherefrom Group I, Invention I to claims 1-12 are elected by the Examiner, unlike erroneously elected by Applicant as Group I: claims 1-12 and 13-18, and claims 13-18 and claims 19-20 are withdrawn from further consideration, and 1-12 are presented for examination.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
i. Claims Cancellation: This application is in condition for allowance except for the presence of claims 19-20, directed to a method of making a semiconductor package, non-elected claims without traverse in “Response to Election / Restriction Filed” filed on 09/03/2021, and withdrawn claims 13-18 as detailed in section 2, above. Accordingly, claims 13-18 and 19-20 have been cancelled. See MPEP § 8.07. 
In view of the above, this office action considers claims 1-12 presented for examination.
Reason for Allowances
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a bridge interconnect at least partially embedded in the package substrate, the bridge interconnect comprising: a first bridge section coupling the first semiconductor die to the second semiconductor die; a second bridge section coupling the second semiconductor die to the third semiconductor die; and a power-ground section between the first section and the second section, the power-ground section comprising first and second conductive traces coupled to the second semiconductor die”, as recited in Claim 1, in combination with the remaining limitations of the claim.		Claims 2-12, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Rubin et al. (US 20210159211 A1; hereinafter Rubin) “MULTI-CHIP PACKAGE STRUCTURES FORMED BY JOINING CHIPS TO PRE-POSITIONED CHIP INTERCONNECT BRIDGE DEVICES”.
Sikka et al. (US 20190295952 A1; hereinafter Sikka) “DIRECT BONDED HETEROGENEOUS INTEGRATION PACKAGING STRUCTURES”.
Rubin et al. (US 10535608 B1; hereinafter Rubin ‘608) “Multi-chip package structure having chip interconnection bridge which provides power connections between chip and package substrate”.
Deshpande et al. (US 20170330835 A1; hereinafter Deshpande) “EMBEDDED MULTI-DEVICE BRIDGE WITH THROUGH-BRIDGE CONDUCTIVE VIA SIGNAL CONNECTION”.
Prior Art Rubin teaches semiconductor packaging techniques and, in particular, to techniques for constructing multi-chip package structures ([0001]), wherein (Fig. 3A+; [0043+]) a package substrate; and a multi-chip module joined to the package substrate, wherein the multi-chip module comprises a plurality of interconnect bridge devices, and a plurality of integrated circuit chips coupled to the interconnect bridge devices; wherein a spacing between the interconnect bridge devices and an arrangement of the interconnect bridge devices is lithographically defined by formation of the interconnect bridge devices on a bridge wafer and coupling of the integrated circuit chips to the interconnect bridge device before release of the interconnect bridge devices from the bridge wafer. But, Prior Art Rubin does not expressly teach a bridge interconnect at least partially embedded in the package substrate, the bridge interconnect comprising: a first bridge section coupling the first semiconductor die to the second semiconductor die; a second bridge section coupling the second semiconductor die to the third semiconductor die; and a power-ground section between the first section and the second section, the power-ground section comprising first and second conductive traces coupled to the second semiconductor die (claim 1).
Prior Art Sikka teaches direct bonded heterogeneous integration chip packaging structures and processes that do not utilize an interposer containing through-vias ([0001]), wherein (Fig. 1+; [0015+]) a packaging substrate comprising first and second opposing surfaces, and a trench provided in the first opposing surface, wherein the first opposing surface defining the trench is free to electrical connections; a bridge disposed in the trench; and at least two chips in a side by side arrangement overlying the bridge and the packaging substrate, wherein the bridge underlies peripheral edges of the at least two chips in the side by side proximal arrangement, the at least two chips comprising a plurality of electric connections coupled to corresponding electrical connections on the bridge and on the packaging substrate, wherein each of the at least two chips are supported completely by the corresponding electrical connections and an underfill material. But, Prior Art Sikka does not expressly teach a bridge interconnect at least partially embedded in the package substrate, the bridge interconnect comprising: a first bridge section coupling the first semiconductor die to the second semiconductor die; a second bridge section coupling the second semiconductor die to the third semiconductor die; and a power-ground section between the first section and the second section, the power-ground section comprising first and second conductive traces coupled to the second semiconductor die (claim 1).
Prior Art Rubin ‘608 teaches Multi-chip package structures, which utilize chip interconnection bridge devices that are designed to provide high interconnect density between adjacent chips (or dies) in the package structure, as well as provide vertical power distribution traces through the chip interconnection bridge device to supply power (and ground) connections from a package substrate to the chips connected to the chip interconnection bridge device ([Abstract]), wherein (Fig. 1+; C5 L8+) an interconnect bridge wafer, wherein the interconnect bridge wafer comprises a first layer of bond pads formed on the first carrier substrate, a second layer of bond pads, and a plurality of dielectric layers and metallization layers between the first and second layers of bond pads, to provide interconnect wiring between bond pads of the second layer of bond pads and to provide interconnect wiring between bond pads of the first and second layers of bond pads; attaching a second carrier substrate to the second layer of bond pads of the interconnect bridge wafer; a first bridge device comprises vertical distribution traces to provide direct power and ground connections from the package substrate to the first IC die and/or the second IC die through the first bridge device; and second bridge device comprises vertical distribution traces to provide direct power and ground connections from the package substrate to the second IC die and/or the third IC die through the second bridge device. But, Prior Art Rubin ‘608 does not expressly teach a bridge interconnect at least partially embedded in the package substrate, the bridge interconnect comprising: a first bridge section coupling the first semiconductor die to the second semiconductor die; a second bridge section coupling the second semiconductor die to the third semiconductor die; and a power-ground section between the first section and the second section, the power-ground section comprising first and second conductive traces coupled to the second semiconductor die (claim 1).
Prior Art Deshpande teaches a microelectronic structure including a bridge embedded in a substrate for electrical signal connection between microelectronic devices, wherein the bridge includes conductive vias extending through the bridge for electrical signal connection between the substrate and the microelectronic devices ([0002]), wherein (Fig. 1+; [0014+]) a microelectronic substrate having a cavity defined therein extending from a first surface of the microelectronic substrate, wherein the cavity includes at least one sidewall and a bottom surface, wherein the microelectronic substrate includes a plurality of conductive routes extending from the first surface of the microelectronic substrate and a plurality of conductive routes extending from the substrate cavity bottom surface; a bridge including: a plurality of signal lines on or in a first surface of the bridge, and forming a plurality of through-bridge conductive vias extending from the bridge first surface to an opposing second surface of the bridge; and a plurality of microelectronic devices attached to the microelectronic substrate and the bridge, wherein each of the plurality of microelectronic devices are electrically connected to at least one of the plurality of conductive routes extending from the first surface of the microelectronic substrate, at least one of the plurality of the bridge signal lines, and at least one of the plurality of through-bridge conductive vias, where two microelectronic devices is understood that multiple microelectronic devices and configurations may be utilized, such as having three or four microelectronic devices connected to the brdige. But, Prior Art Deshpande does not expressly teach a bridge interconnect at least partially embedded in the package substrate, the bridge interconnect comprising: a first bridge section coupling the first semiconductor die to the second semiconductor die; a second bridge section coupling the second semiconductor die to the third semiconductor die; and a power-ground section between the first section and the second section, the power-ground section comprising first and second conductive traces coupled to the second semiconductor die (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898